IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                  December 12, 2001 Session



                 VERNA JORDAN v. RONNIE H. JORDAN, ET AL.

                       Appeal from the Chancery Court for Rhea County
                          No. 9337    Jeffrey F. Stewart, Chancellor

                                   FILED FEBRUARY 4, 2002

                                  No. E2001-00005-COA-R3-CV




This dispute involves a claimed oral trust regarding a portion of a 5.42 acre parcel of property
(“Property”). Verna Jordan (“Plaintiff”), filed a Complaint against her son and daughter-in-law,
Ronnie H. Jordan and Nancy Jordan (“Defendants”), claiming Defendants held a portion of the
Property in trust for her benefit. Plaintiff alleged Defendants failed to give her a deed for a portion
of the Property when Defendants, as trustees, should have conveyed the parcel under the terms of
the oral trust. The Trial Court held an oral trust existed and ordered Defendants to give Plaintiff a
deed for her portion of the Property. Defendants appeal. We affirm.


    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed;
                                     Case Remanded.


D. MICHAEL SWINEY , J., delivered the opinion of the court, in which HOUSTON M. GODDARD , P.J.,
and HERSCHEL P. FRANKS, J., joined.


Gary N. Fritts, Dayton, Tennessee, for the Appellants, Ronnie H. Jordan and Nancy Jordan.

David R. Swafford, Pikeville, Tennessee, for the Appellee, Verna Jordan.




                                              OPINION
                                                      Background

                This appeal concerns a parcel of property consisting of 5.42 acres located in Rhea
County ("Property"). In 1986, Hester Burkhalter, Plaintiff’s daughter and Ronnie H. Jordan’s sister,
and Hester’s husband, Arthur Burkhalter, purchased the Property. The record shows the Burkhalters
paid approximately $9,000 for the Property over a period of six years. A short time thereafter,
Hester Burkhalter, who was then a resident of North Carolina, allowed Defendants to place a mobile
home on the southeastern portion (“back portion”) of the Property. Hester testified she initially
allowed Defendants to live on her Property rent-free with the understanding that Defendants would
pay her for the back portion. The Burkhalters planned eventually to live on the Property when they
retired. Defendants made improvements to the Property, including adding a water well and a gravel
driveway.

                The Burkhalters changed their plans to live on the Property, and Hester sold the
unoccupied half of the Property, the northwestern portion (“front portion”), to Plaintiff. Sometime
prior to 1993, Plaintiff paid Hester $4,500 for the front portion of the Property. Hester testified she
calculated Plaintiff’s purchase price by dividing her purchase price in half. Hester, however, did not
provide a deed to Plaintiff for the front portion of the Property. Hester then decided to sell the entire
5.42 acres of the Property. Hester testified she and Plaintiff agreed that, if the Burkhalters were able
to sell the Property to a third party, Hester would return Plaintiff’s purchase price of $4,500.

               The Burkhalters’ plans to sell the Property changed as well, and Hester apparently
decided to return to her previous plan to sell Defendants the back portion of the Property. In her
Complaint, Plaintiff alleged that, due to credit problems, Defendants were not able to pay Hester for
the back portion of the Property. Plaintiff and Hester testified they and Ronnie Jordan entered into
an agreement whereby Hester agreed to give Ronnie Jordan a deed for the entire 5.42 acres of
Property so Defendants could use the Property as collateral for a loan. Defendants planned to use
the loan proceeds of approximately $24,000 to pay Hester for the land and pay a number of their
debts.1 A purchase price of $5,000 was agreed upon between the Burkhalters and Defendants. At
trial, Defendants testified the purchase price was intended to cover the entire 5.42 acres of the
Property. Hester and Plaintiff dispute this and testified Defendants purchased only the back portion
of the Property. The record on appeal shows that, when Defendants obtained their loan, the
Property, as a whole, appraised for $17,500. The Burkhalters gave a warranty deed ("Warranty
Deed") to Defendants in 1993 for the entire parcel of Property.

                Ronnie Jordan testified it was only after the Burkhalters gave Defendants the
Warranty Deed that Hester Burkhalter informed him that Plaintiff previously purchased the front
portion of the Property. One of Ronnie Jordan’s brothers, however, testified that, when Defendants
obtained the Warranty Deed in 1993, both Defendants stated they planned to deed the front portion
of the Property to Plaintiff as soon as their loan was paid. Another one of Ronnie Jordan’s brothers
testified that both Defendants made these statements to him. Both of these brothers lived with


        1
            For sim plicity’s sake, we u se rou nd n um bers in this op inion as m uch as po ssible.

                                                             -2-
Defendants when Defendants obtained the Warranty Deed in 1993. Moreover, these two brothers
testified Ronnie Jordan showed them where he believed the property division line would be located
between Defendants’ and Plaintiff’s respective portions of the Property. On the other hand, a third
brother testified in accordance with Defendants’ version of the facts. This brother, however, testified
he was living out of state in 1993 and, at the time of trial, had not lived in Tennessee for a number
of years.

               Plaintiff moved from North Carolina in 1994, and placed a mobile home on the front
portion of the Property. She has resided there since then. Defendants contend it was only after
Plaintiff moved onto the front portion that Plaintiff ever discussed obtaining a deed from Defendants.
The record, however, shows Defendants have never attempted to use the front portion of the
Property.

              Defendants’ financial difficulties apparently continued, and they filed bankruptcy
sometime after receiving the Warranty Deed. Defendants were discharged from bankruptcy in
November 1999.

                Plaintiff filed her Complaint in March 2000, alleging Defendants held the front
portion of the Property in trust for her benefit. Plaintiff alleged she requested Defendants execute
a deed for the front portion of the Property, but Defendants refused. Plaintiff alleged Defendants
committed fraud.

               Defendants filed an Answer in which they averred they owned the entire parcel of
Property. Defendants also raised several affirmative defenses including statute of frauds, adverse
possession, statute of limitations, accord and satisfaction, estoppel, laches, payment and waiver.
Defendants admitted they allowed Plaintiff to place a mobile home on the front portion of the
Property but only did so "out of the goodness of their hearts."

                The Trial Court held a trial in October 2000. The trial transcript shows the Trial
Court noted that only one member of parties’ family, one of Ronnie Jordan’s brothers, testified on
behalf of Defendants. The Trial Court further noted that this witness had not spent much time in
Tennessee so as to be able to witness the occurrence of pertinent facts. Moreover, the Trial Court
stated as follows:

               A great number of witnesses have testified affirmatively about the
               transaction here today, and that’s what I know about the transaction
               ....

               And I think that the testimony that I have heard has been clear, cogent
               and convincing under the circumstances, that there was a transaction
               in this case where [Plaintiff] paid her daughter, Hester Burkhalter, for
               one-half of the property referred to as the front half
               . . . and was to receive a deed.


                                                 -3-
                 At the time then that [Defendants] agreed to pay for the back half . .
                 . paid $5000 – they were unable to borrow that money on just their
                 half of the property; and so a trust was created, a trust of oral nature
                 for the benefit of [Plaintiff]. . . .

                 Now, the timing of when a deed should be made and when the trust
                 should terminate I think has been established; and the termination of
                 that is when the property was taken out of bankruptcy or when it was
                 redeemed out of bankruptcy. . . .

                Thereafter, the Trial Court entered an Interlocutory Order holding that the Warranty
Deed given to Defendants by Hester Burkhalter was subject to an oral trust for the benefit of
Plaintiff. The Trial Court further held that the trust required Defendants to convey the front portion
of the Property to Plaintiff when Defendants' indebtedness on the Property was cleared. Since there
was no remaining lien on the Property, the Trial Court ordered Defendants to convey the front
portion of the Property to Plaintiff in fee simple.2 The Trial Court further ordered that a survey be
completed so that the division line could be established. The Trial Court later entered its Final
Decree holding that the parties had agreed upon a division line separating the parties' respective 2.71
acres. The Final Decree incorporated the survey of the Property.

                 Defendants appeal. We affirm.

                                                   Discussion

                Defendants raise the following issues on appeal: 1) whether the Trial Court erred in
finding the existence of an oral trust; 2) whether the Trial Court erred in not applying the defense
of Statute of Frauds, found at Tenn. Code Ann. § 29-2-101, to defeat the oral trust; 3) whether the
Trial Court erred in failing to find Plaintiff’s Complaint barred by the statute of limitations; 4)
whether Plaintiff waived her right as beneficiary of the oral trust when she agreed with Hester
Burkhalter that the Burkhalters could sell the entire 5.42 acres of the Property to a third party and
reimburse Plaintiff’s purchase price of $4,500; 5) whether the Trial Court had jurisdiction to find the
existence of the oral trust because the Burkhalters, who were parties to the oral trust, were not parties
to the lawsuit; and 6) whether the Trial Court erred in allowing Hester Burkhalter to testify about
the completeness of the Warranty Deed because Hester was only one of the grantors and the other
grantor, Arthur Burkhalter, did not testify at all.

               Our review is de novo upon the record, accompanied by a presumption of correctness
of the findings of fact of the Trial Court, unless the preponderance of the evidence is otherwise.
Tenn. Rule App. P. 13(d); Alexander v. Inman, 974 S.W.2d 689, 692 (Tenn. 1998). A Trial Court’s



        2
           The Trial Court also held, in the Interlocutory Order, that the front portion of the Property included an
easement for the benefit of Defendants which was a roadway.

                                                        -4-
conclusions of law are subject to a de novo review with no presumption of correctness. Ganzevoort
v. Russell, 949 S.W.2d 293, 296 (Tenn. 1997).

                While Defendants raise several issues on appeal, the pivotal issue is whether the Trial
Court erred in finding that an oral trust existed for which Plaintiff was the beneficiary. Proof of an
oral trust and its terms is typically established through parole evidence. Saddler v. Saddler, 59
S.W.3d 96, 99 (Tenn. Ct. App. 2000); Sanderson v. Milligan, 585 S.W.2d 573, 574 (Tenn. 1979).
To prevent fraud, that proof must be established by clear, cogent, and convincing evidence. Id. The
operative verbal statement, to create an oral trust, must have been made prior to or contemporaneous
with the transaction involving the written instrument. In re Estate of Roark, 829 S.W.2d 688, 692
(Tenn. Ct. App. 1991). Moreover, the written instrument is afforded a favorable presumption. Id.
at 693; In re Hodges, No. W2000-01424-COA-R3-CV, 2001 Tenn. App. LEXIS 419, at * 5 (Tenn.
Ct. App. June 1, 2001), no appl. for perm. app. filed.

              This Court discussed the “clear and convincing evidence” standard in O’Daniel v.
Messier, 905 S.W.2d 182 (Tenn. Ct. App. 1995), as follows:

               The “clear and convincing evidence” standard defies precise
               definition. Majors v. Smith, 776 S.W.2d 538, 540 (Tenn. Ct. App.
               1989). While it is more exacting than the preponderance of the
               evidence standard, Santosky v. Kramer, 455 U.S. at 766, 102 S. Ct.
               at 1401; Rentenbach Eng’g Co. v. General Realty Ltd., 707 S.W.2d
               524, 527 (Tenn. Ct. App. 1985), it does not require such certainty as
               the beyond a reasonable doubt standard. Brandon v. Wright, 838
               S.W.2d 532, 536 (Tenn. Ct. App. 1992); State v. Groves, 735 S.W.2d
               843, 846 (Tenn. Crim. App. 1987).

               Clear and convincing evidence eliminates any serious or substantial
               doubt concerning the correctness of the conclusions to be drawn from
               the evidence. See Hodges v. S. C. Toof & Co., 833 S.W.2d 896, 901
               n. 3 (Tenn. 1992). It should produce in the fact-finder’s mind a firm
               belief or conviction with regard to the truth of the allegations sought
               to be established. In re Estate of Armstrong, 859 S.W.2d 323, 328
               (Tenn. Ct. App. 1993); Brandon v. Wright, 838 S.W.2d at 536;
               Wiltcher v. Bradley, 708 S.W.2d 407, 411 (Tenn. Ct. App. 1985).

O’Daniel v. Messier, 905 S.W.2d at 188.

                 Our first task is to determine what type of trust, if any, was created. The record
shows the Trial Court held only that an oral trust was created and did not specify what type of oral
trust was established. Tennessee law recognizes three types of trusts: 1) express; 2) resulting; and
3) constructive. See generally Gibson’s Suits in Chancery § 378, et seq., (1978). Due to the facts
and circumstances presented by the record on appeal, we find that the trust at issue is not an express
trust but is, instead, either a resulting trust or a constructive trust.

                                                 -5-
                This Court has held that constructive trusts are found in four types of cases which are
outlined as follows:

               (1) where a person procures the legal title to property in violation of
               some duty, express or implied, to the true owner; (2) where the title
               to property is obtained by fraud, duress or other inequitable means;
               (3) where a person makes use of some relation of influence or
               confidence to obtain the legal title upon more advantageous terms
               than could otherwise have been obtained; and (4) where a person
               acquires property with notice that another is entitled to its benefits.

Myers v. Myers, 891 S.W.2d 216, 219 (Tenn. Ct. App. 1994).

               The law of resulting trusts in Tennessee has been summarized by this Court as
follows:

               “[A resulting trust] is implied by law from the acts and conduct of the
               parties and the facts and circumstances which at the time exist and
               surround the transaction out of which it arises. Broadly speaking, a
               resulting trust arises from the nature or circumstances of
               consideration involved in a transaction whereby one person becomes
               invested with a legal title but is obligated in equity to hold his legal
               title for the benefit of another, the intention of the former to hold in
               trust for the latter being implied or presumed as a matter of law,
               although no intention to create or hold in trust has been manifested,
               expressly or by inference, and there ordinarily being no fraud or
               constructive fraud involved.

               While resulting trusts generally arise (1) on a failure of an express
               trust or the purpose of such a trust, or (2) on a conveyance to one
               person on a consideration from another – sometimes referred to as a
               ‘purchase-money resulting trust’ – they may also be imposed in other
               circumstances, such that a court of equity, shaping its judgment in the
               most efficient form, will decree a resulting trust . . . in order to
               prevent a failure of justice.”

Saddler v. Saddler, 59 S.W.3d at 98 (quoting In re Estate of Nichols, 856 S.W.2d 397, 401 (Tenn.
1993)). In addition, to establish a resulting trust, “it must be shown that the beneficiary actually
made payment, or incurred an absolute obligation to pay, as part of the original transaction of
purchase.” Rowlett v. Guthrie, 867 S.W.2d 732, 735 (Tenn. Ct. App. 1993). Courts find the
existence of a resulting trust as an equitable remedy and use the doctrine to prevent unjust
enrichment. Saddler v. Saddler, 59 S.W.3d at 98.



                                                 -6-
                 It is a close question whether this matter involves a resulting or constructive trust.
We hold, however, that the facts and circumstances presented by the record are a better fit in the
resulting trust category. See Browder v. Hite, 602 S.W.2d 489, 493-94 (Tenn. Ct. App. 1980)
(finding a resulting trust where plaintiffs and defendants agreed that defendants would purchase real
property using plaintiffs’ money so that plaintiffs’ loan application for another pending real estate
conveyance would not be disrupted and that once plaintiffs’ loan application was approved, the real
property would be conveyed to plaintiffs); see also Thatcher ex rel. Story v. Wyatt, No. 02A01-9605-
CH-00114, 1997 Tenn. App. LEXIS 332, at * 11 (Tenn. Ct. App. May 15, 1997) (quoting Estate of
Wardell ex rel. Wardell v. Dailey, 674 S.W.2d 293, 295 (Tenn. Ct. App. 1983) (holding that a
resulting trust is created “‘when property is conveyed or given by one person to another, to hold for
the use of a third person . . .’”); no appl. for perm. app. filed.

                We now must determine whether the proof contained in the record on appeal shows
Plaintiff met her heightened burden of proof of establishing the existence of the oral resulting trust
by clear, cogent, and convincing evidence. In support of their argument on appeal that the Trial
Court erred in finding the existence of an oral trust, Defendants point to various witness’ testimony
and contend the proof shows that Ronnie Jordan never agreed to the oral trust and that Nancy Jordan
was not told about the oral trust until after Defendants obtained the Warranty Deed in 1993.
Defendants, in short, denied the existence of the trust. Plaintiff and her witnesses testified the trust
was in existence when Defendants paid Hester Burkhalter $5,000 for the land in 1993. In addition,
Plaintiff’s witnesses testified Defendants stated they planned to give Plaintiff a deed once their loan
was paid and that Ronnie Jordan pointed out the boundary line between Defendants’ and Plaintiff’s
respective portions of the Property to two of his brothers who were trial witnesses.

                In making its finding that an oral trust was in place when Defendants obtained the
Warranty Deed, the Trial Court assessed the credibility and demeanor of the witnesses. Here, the
Trial Court found Plaintiff and her witnesses to be the more credible witnesses. Moreover, the trial
transcript shows the Trial Court remarked upon the number of witnesses who testified affirmatively
about the existence of the oral trust. “Unlike this Court, the [T]rial [C]ourt observed the manner and
demeanor of the witnesses and was in the best position to evaluate their credibility.” Union Planters
Nat’l Bank v. Island Mgmt. Auth., Inc., 43 S.W.3d 498, 502 (Tenn. Ct. App. 2000). The Trial
Court’s determinations regarding credibility are accorded deference by this Court. Id.; Davis v.
Liberty Mutual Ins. Co., 38 S.W.3d 560, 563 (Tenn. 2001). “[A]ppellate courts will not re-evaluate
a trial judge’s assessment of witness credibility absent clear and convincing evidence to the
contrary.” Wells v. Tennessee Bd. of Regents, 9 S.W.3d 779, 783 (Tenn. 1999).

                In addition, the proof contained in the record on appeal shows that Hester Burkhalter
received $4,500 from Plaintiff and $5,000 from Defendants. The Burkhalters paid a total of $9,000
for the Property in the 1980's. When Defendants obtained their loan in 1993, the Property, with the
improvements, appraised for $17,500. The proof also establishes that Defendants never tried to use
the front portion of the Property. See Troy v. Troy, No. M1998-00989-COA-R3-CV, 2002 Tenn.
App. LEXIS 8, at * 22-23 (Tenn. Ct. App. Jan. 4, 2002) (finding that the petitioner failed to prove



                                                  -7-
the existence of an oral trust regarding real property where the alleged grantors’ conduct was
consistent with their fee simple ownership of the property).3

                We find no error with the Trial Court’s decision that Plaintiff carried her burden of
establishing the existence of the trust by clear, cogent, and convincing evidence. The record as a
whole shows the Trial Court correctly found the existence of the oral trust as the proof “produce[s]
in the fact-finder’s mind a firm belief or conviction with regard to the truth of the allegations sought
to be established.” O’Daniel v. Messier, 905 S.W.2d at 188. Accordingly, in light of the proof
contained in the record on appeal and the deference which we afford the Trial Court’s findings
regarding witness credibility, we hold the Trial Court did not err in finding the existence of an oral
trust.

               We next consider Defendants’ issue regarding their Statute of Frauds defense.
Defendants argue the Trial Court erred in failing to find that the oral trust was unenforceable due to
the Statute of Frauds. In support of their argument, Defendants cite Tenn. Code Ann. § 29-2-
101(a)(4), which provides as follows:

                  (a) No action shall be brought:
                  (4) Upon any contract for the sale of lands, tenements or
                  hereditaments, or the making of any lease thereof for a longer term
                  than one (1) year . . .
                  unless the promise or agreement, upon which such action shall be
                  brought, or some memorandum or note thereof, shall be in writing,
                  and signed by the party to be charged therewith, or some other person
                  lawfully authorized by such party.

               In responding to a similar argument, our Supreme Court held that the Statute of
Frauds does not affect a trust for real property since Tennessee has not adopted the portion of the
English Statute of Frauds which requires trusts affecting property to be in writing. Sanderson v.
Milligan, 585 S.W.2d 573, 574 (Tenn. 1979); Troy v. Troy, Tenn. App. Lexis 8, at * 16. Our
Supreme Court further held as follows:

                  Absent this statutory prohibition, this court has consistently
                  recognized that a trust may rest upon a parol agreement where the
                  declaration of trust was made prior to or contemporaneous with a
                  transfer, either by deed or by will, of an interest in realty.

Sanderson v. Milligan, 585 S.W.2d at 574. Accordingly, we hold the Trial Court correctly found
Defendants’ Statute of Frauds defense has no merit as the Statute, under current Tennessee law, does
not affect the oral trust.


         3
           While the 60 days to file a Tenn. R. App. 11 application for permission to appeal to our Supreme Court has
not yet expired in Troy v. Troy, no R ule 11ap plication had been filed as of the date of filing of this o pinio n.

                                                        -8-
                 Next, we review Defendants’ statute of limitations defense. The parties agree on
which statute of limitations applies but disagree when Plaintiff’s cause of action accrued.
Defendants contend the limitations period for Plaintiff’s claim began running in November 1993,
the date Defendants obtained the Warranty Deed from the Burkhalters. Defendants argue that,
because Plaintiff’s Complaint was not filed until March 2000, the statute of limitations had expired,
and Plaintiffs’ claim was barred. Plaintiffs contend, however, and the Trial Court apparently agreed,
that her Complaint was timely filed because her cause of action did not accrue until the lien on the
Property was lifted after Defendants were discharged from bankruptcy in November 1999.

                In the case of a resulting trust, the statute of limitations does not begin running “until
the trustee does some act hostile to the cestui.” Vick v. Vick, 449 S.W.2d 717, 721 (Tenn. Ct. App.
1968) (emphasis added). As discussed, the Trial Court correctly held that the terms of the oral trust
in this case required that, once Defendants’ 1993 loan was paid in full, Defendants give Plaintiff a
deed for the front portion of the Property. Accordingly, the time for Defendants to perform their
duty, as trustees, to give a deed to Plaintiff did not arise until the lien on the Property was lifted. The
record shows Defendants were discharged from bankruptcy in November 1999. Therefore,
Plaintiff’s claim against Defendants did not accrue and the statute of limitations did not begin
running until Defendants were discharged from bankruptcy and refused to give Plaintiff a deed for
the front portion of the Property. See id. As a result, we hold the Trial Court correctly found
Defendants’ statute of limitations defense to be without merit.

                We next review Defendants’ argument on appeal that Plaintiff waived her right to the
front portion of the Property when she agreed with Hester Burkhalter that if Hester sold the entire
5.42 acres to a third party, Hester could refund Plaintiff’s $4,500 purchase price. This Court has
held:

                [I]n order to constitute an abandonment or waiver of a legal right,
                “there must be a clear, unequivocal, and decisive act of the party
                showing such a purpose, or acts amounting to an estoppel on his
                part. . . . To constitute such a waiver of benefit there must be clear,
                unequivocal, and decisive acts of the party, an act which shows a
                determination not to have the benefit intended. . . .”

                Waiver may be proved by “express declaration; or by acts and
                declarations manifesting an intent and purpose not to claim the
                supposed advantage; or by a course of acts and conduct; or by so
                neglecting and failing to act, as to induce a belief that it was [the
                party’s] intention and purpose to waive.”

Jenkins Subway, Inc. v. Jones, 990 S.W.2d 713, 722 (Tenn. Ct. App. 1998) (citations omitted)
(alterations in original). The party who asserts the defense of waiver has the burden of establishing
waiver by a preponderance of the evidence. Id.



                                                   -9-
                 The record shows Plaintiff agreed to accept Hester Burkhalter’s reimbursement of her
purchase price if Hester sold the entire parcel of Property to a third party. The proof shows this
agreement took place before the resulting trust was established. The record also shows Hester and
Plaintiff later agreed to the terms of the oral trust to accommodate Plaintiff’s credit-poor son and his
wife. Moreover, Plaintiff’s conduct after Defendants obtained the Warranty Deed in 1993 does not
show that Plaintiff ever intended to relinquish her right to the front portion. Instead, the proof
establishes quite the contrary as Plaintiff moved a mobile home onto the front portion in 1994 and
asked Defendants to give her a deed for her part of the Property. In short, the record on appeal
shows Defendants did not carry their burden of establishing their defense of waiver. Accordingly,
we find no error by the Trial Court in finding that Plaintiff did not waive her rights as beneficiary
of the trust.

                 Defendants’ final issues on appeal arise from the fact that the Burkhalters were not
parties to the lawsuit and that Arthur Burkhalter did not testify at trial. Defendants first argue the
Trial Court did not have jurisdiction to find the existence of the oral trust since one set of the parties
to the oral trust, the Burkhalters, were not parties to the lawsuit. The record on appeal, however,
shows Defendants never raised this issue at the trial level. It is well-settled that issues not raised at
trial may not be raised for the first time on appeal. Simpson v. Frontier Comty. Credit Union, 810
S.W.2d 147, 153 (Tenn. 1991); DHS v. DeFriece, 937 S.W.2d 954, 960 (Tenn. Ct. App. 1996).
Defendants next contend the Trial Court erred in allowing Hester Burkhalter to testify about the
completeness of the Warranty Deed since Hester was only one of the grantors. The record on appeal
shows Defendants did not raise this issue at the trial level, and accordingly, Defendants cannot raise
this matter for the first time on appeal. Id. Accordingly, we hold Defendants’ two remaining issues
are not properly before this Court.

                                              Conclusion

                The judgment of the Trial Court is affirmed, and this cause is remanded to the Trial
Court for such further proceedings as may be required, if any, consistent with this Opinion and for
collection of the costs below. The costs on appeal are assessed against the Appellants, Ronnie H.
Jordan and Nancy Jordan, and their surety.




                                                         ___________________________________
                                                         D. MICHAEL SWINEY, JUDGE




                                                  -10-